Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Maier on 10/18/2021.

The application has been amended as follows:
Claim 6 (CURRENTLY AMENDED) An imager, comprising: 
a pixel array including a plurality of columns having a plurality of rows of pixels, with each pixel having a plurality of photodiodes and a common readout circuit configured to store respective floating diffusion voltages from each of the plurality of photodiodes; 
row driver circuitry configured to control the pixel array for pixel addressing and readout, with the row driver circuitry comprising a plurality of shift registers; 
and a timing generator configured to control the plurality of shift registers to address the plurality of rows of pixels in the pixel array, such that the respective floating diffusion voltage of at least one photodiode of respective pixels in at least two rows of pixels is concurrently coupled to a readout circuit coupled to a bit line column, 
wherein the timing generator is configured to control the plurality of shift registers to alternate between addressing, resetting and selecting respective pairs of rows of the plurality of rows of a single column during a single row time, 
wherein the timing generator is further configured to control only two shift registers of the plurality of shift registers to upward and downward shift pixel control signals to the respective pairs of rows during the single row time, such that 
the respective pairs of rows of pixels in the single column of the pixel array are alternatively addressed by only two shift registers for each of the addressing, resetting and selecting of the pixels of the respective pairs of rows in the single column during the single row time, 
.

Response to Arguments

Applicant’s arguments, see page 9, third paragraph, filed 10/12/2021, with respect to claims 1, 6, and 14 have been fully considered and are persuasive.  The rejection of claims 1, 6, and 13 has been withdrawn.

Allowable Subject Matter

Claims 1 – 22 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 10/12/2021)

With respect to claim 1 the prior art discloses An imager, comprising: 
a pixel array including a plurality of columns that each have a plurality of rows of pixels, with each pixel having a plurality of photodiodes and a common readout circuit configured to store respective floating diffusion voltages from each of the plurality of 
row driver circuitry configured to control the pixel array for pixel addressing and readout, with the row driver circuitry comprising a plurality of shift registers and a plurality of level shifters coupled to the respective outputs of the plurality of shift registers.

However, the prior art does not teach or fairly suggest and a timing generator configured to control the plurality of shift registers to address the plurality of rows of pixels in the pixel array, such that the respective floating diffusion voltage of at least one photodiode of respective pixels in at least two rows of pixels is concurrently coupled to a readout circuit coupled to a bit line column, 
wherein the timing generator is configured to control the plurality of shift registers to alternate between addressing, resetting and selecting respective pairs of rows of the plurality of rows of a single column during a single row time, 
wherein the timing generator is further configured to control only two shift registers of the plurality of shift registers to upward and downward shift pixel control signals to the respective pairs of rows during the single row time, such that the respective pairs of rows of pixels in the single column of the pixel array are alternatively addressed by only two shift registers for each of the addressing, resetting and selecting of the pixels of the respective pairs of rows in the single column during the single row time, 
wherein the plurality of shift registers comprise only two shift registers for each of the addressing, resetting and selecting of the pixels and that are configured to 
wherein the level shifters are coupled to the pixel array and are configured to increase a voltage level of the pixel control signals output by the row driver circuitry and applied to the pixel array, 
wherein the plurality of rows of pixels comprise a linear configuration and have a symmetrical layout that is identical to one another other.

With respect to claim 6 the prior art discloses An imager, comprising: 
a pixel array including a plurality of columns having a plurality of rows of pixels, with each pixel having a plurality of photodiodes and a common readout circuit configured to store respective floating diffusion voltages from each of the plurality of photodiodes; 
row driver circuitry configured to control the pixel array for pixel addressing and readout, with the row driver circuitry comprising a plurality of shift registers.

However, the prior art does not teach or fairly suggest and a timing generator configured to control the plurality of shift registers to address the plurality of rows of pixels in the pixel array, such that the respective floating diffusion voltage of at least one photodiode of respective pixels in at least two rows of pixels is concurrently coupled to a readout circuit coupled to a bit line column, 
wherein the timing generator is configured to control the plurality of shift registers to alternate between addressing, resetting and selecting respective pairs of rows of the 
wherein the timing generator is further configured to control only two shift registers of the plurality of shift registers to upward and downward shift pixel control signals to the respective pairs of rows during the single row time, such that 
the respective pairs of rows of pixels in the single column of the pixel array are alternatively addressed by only two shift registers for each of the addressing, resetting and selecting of the pixels of the respective pairs of rows in the single column during the single row time, 
wherein the plurality of shift registers comprise only two shift registers for each of the addressing, resetting and selecting of the pixels that are configured to alternately address the pair of rows of pixels based on the upward and downward shifted pixel control signals to transfer the floating diffusion voltages to the bit line column.

With respect to claim 14 the prior art discloses An imager, comprising: 
a pixel array including a plurality of columns having a plurality of rows of pixels, with each pixel having a plurality of photodiodes and a common readout circuit configured to store respective floating diffusion voltages from each of the plurality of photodiodes; 
row driver circuitry configured to control the pixel array for pixel addressing and readout, with the row driver circuitry comprising a plurality of shift registers.

However, the prior art does not teach or fairly suggest and a timing generator configured to control the plurality of shift registers to address the plurality of rows of 
wherein the timing generator is configured to control the plurality of shift registers to alternate between addressing, resetting and selecting respective pairs of rows of the plurality of rows of a single column during a single row time, 
and wherein the timing generator is further configured to control only two shift registers of the plurality of shift registers to upward and downward shift pixel control signals to the respective pairs of rows during the single row time, such that the respective pairs two rows of pixels in the single column of the pixel array are alternatively addressed by only two shift registers for each of the addressing, resetting and selecting of the pixels of the respective pairs of rows in the single column during the single row time.

Dependent claims 2 – 5, 7 – 13, and 15 - 22 are allowable for at least the reason that they depend on allowable independent claims 1, 6, and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696